DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-12 and 14-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication Number 2016/0244995 to Gartner.
	Gartner discloses an electromechanical lock having a secured condition and an unsecured condition comprising: a lock extension (striker that receives bolt 70) and a blocking module (200), the blocking module having an interior region; a pivot bolt (70) mounted in the interior region for movement between a nominal position and an unsecured position, wherein the pivot bolt is biased to its nominal position by a first torsion spring (86); a first blocker (120) disposed in the interior region for movement between a nominal position and an unblocking position, wherein the first blocker is biased to its nominal position by a compression spring (218); a 
Gartner also discloses the movement of the pivot bolt is a rotation about a rotation axis (axis of shaft 40) between the nominal position (figure 11) and the unsecured position (figure 13), as in claim 2, wherein the first blocker moves linearly between its nominal and unblocking positions and the second blocker rotates between its nominal and unblocking positions (movement of the blockers are disclosed in paragraph 49), as in claim 3, and the lock is in a secured condition when the first and second blockers are in their respective nominal positions (figure 11) and unsecured when the first and second blockers are in their respective unblocking positions (figure 13), as in claim 4, as well as a wedge (216), wherein the wedge blocks the first blocker from moving, and wherein rotation of the second blocker moves the wedge such that the first blocker is allowed to move from its nominal position to its unblocking position (paragraphs 50 and 51), as in claim 5, further comprising a motor (60) configured for moving the second blocker, as in claim 6.

	Gartner further discloses an electromechanical lock comprising: a lock extension (striker that receives bolt 70) and a blocking module (200), the blocking module having an interior region; a pivot bolt (70) mounted in the interior region for movement between a nominal position and an unsecured position, wherein the pivot bolt is biased to its nominal position by a first torsion spring (86); a first blocker (212) disposed in the interior region for movement between a nominal position and an unblocking position, the pivot bolt being permitted to move from its 
	Gartner additionally discloses the movement of the pivot bolt is a rotation about a rotation axis (axis of shaft 40) between the nominal position (figure 11) and the unsecured position (figure 13), and wherein the first blocker moves linearly between its nominal and unblocking positions and the second blocker rotates between its nominal and unblocking positions (movement of the blockers are disclosed in paragraph 49), as in claim 9, and the lock is in a secured condition when the first and second blockers are in their respective nominal positions (figure 11) and unsecured when the first and second blockers are in their respective unblocking positions (figure 13), as in claim 10, as well as a wedge (216), wherein the wedge blocks the first blocker from moving, and wherein rotation of the second blocker moves the wedge such that the first blocker is allowed to move from its nominal position to its unblocking position (paragraphs 50 and 51), as in claim 11, further comprising a motor (60) configured for moving the second blocker, as in claim 12.

	Gartner also discloses an electromechanical lock comprising: a lock extension (striker that receives bolt 70) and a blocking module (200), the blocking module having an interior region; a pivot bolt (70) mounted in the interior region for movement between a nominal position and an unsecured position, wherein the pivot bolt is biased to its nominal position by a first 
	Gartner further discloses the movement of the pivot bolt is a rotation about a rotation axis (axis of shaft 40) between the nominal position (figure 11) and the unsecured position (figure 13), as in claim 15, and the first blocker moves linearly between its nominal and unblocking positions and the second blocker rotates between its nominal and unblocking positions (movement of the blockers are disclosed in paragraph 49), as in claim 16, wherein the lock is in a secured condition when the first and second blockers are in their respective nominal positions (figure 11) and unsecured when the first and second blockers are in their respective unblocking positions (figure 13), as in claim 17, further comprising a wedge (216), wherein the wedge blocks the first blocker from moving, and wherein rotation of the second blocker moves the wedge such that the first blocker is allowed to move from its nominal position to its unblocking position (paragraphs 50 and 51), as in claim 18, as well as a motor (60) configured for moving the second blocker, as in claim 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gartner, as applied above, in view of U.S. Patent Application Publication Number 2018/0202192 to Du.
Gartner discloses the invention substantially as claimed.  However, Gartner does not disclose an override disposed in the interior region.  Du teaches of an electromechanical lock comprising: a lock extension and a blocking module (2), the blocking module having an interior region; a pivot bolt (1) mounted in the interior region for rotation about a rotation axis between a nominal position and an unsecured position; a first blocker (6) disposed in the interior for linear movement between a nominal position and an unblocking position; a second blocker (10) disposed in the interior region for rotational movement from a nominal position blocking the first blocker to an unblocking position; and an override (3) disposed in the interior region for movement between a nominal position and an override position, the lock being in an unsecured condition when the override is in the override position (paragraph 30), as in claims 7, 13 and 20.
All of the component parts are known in Gartner and Du.  The only difference is the combination of the “old elements” into a single device by mounting them on a single chassis.  Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a manual override as taught by Du onto manually operated lock in Gartner, since the manual override device is in no way dependent on the electronic lock, and the override device could be used in combination with the electrical lock to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to electromechanical locking assemblies:
U.S. Patent Number 10,669,744 to Arnold et al.; U.S. Patent Number 10,480,217 to Gartner; U.S. Patent Number 9,458,647 to Gartner; U.S. Patent Number 8,495,899 to Gartner; U.S. Patent Number 8,261,586 to Gartner; U.S. Patent Number 7,461,872 to Moon et al.; U.S. Patent Number 5,487,289 to Otto, III et al.; U.S. Patent Application Publication Number 2020/0123808 to Lovejoy et al.; U.S. Patent Application Publication Number 2010/0288000 to Reichl; U.S. Patent Application Publication Number 2010/0270816 to Yuan; European Patent Number 2,495,379 to Kichigin et al.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
December 3, 2021